DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 10/29/2020.
Claims 1-13 are pending and examined below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The annular ridge between the closure tube and the first jaw as stated in claim 1;
The second annular ridge between the closure tube and the second jaw as stated in claim 3;
The second annular ridge between the closure tube and the first jaw as stated in claim 6;
The ridge between the closure tube and the first jaw as stated in claim 7;
The second ridge between the closure tube and the second jaw as stated in claim 9;
The second ridge between the closure tube and the first jaw as stated in claim 12; and
The protrusion intermediate the closure sleeve and the first jaw.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the phrase “an annular ridge extending from said first arcuate outer surface which is contacted by said closure tube during said closure stroke to create a sealed interface between said closure tube and said first jaw” renders claim 1 to be non-complying with the written description requirement because the subject matter is not described in the Specification.  On page 124 paragraph 349 of the Specification, the frame (110210’) of the shaft (110220) is disclosed to comprise a first ridge (110212) and a second ridge (110214), wherein the first ridge and the second ridge are between the frame and the closure tube (110240).  The Specification does not describe the claimed feature in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, the phrase “a second annular ridge extending from said second arcuate outer surface which is contacted by said closure tube during said closure stroke to create a second sealed interface between the closure tube and the second jaw” renders claim 3 to be non-complying with the written description requirement because the subject matter is not described in the Specification.  On page 124 paragraph 349 of the Specification, the frame (110210’) of the shaft (110220) is disclosed to comprise a first ridge (110212) and a second ridge (110214), wherein the first ridge and the second ridge are between the frame and the closure tube (110240).  The Specification does not describe the claimed feature in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6, the phrase “a second annular ridge extending from said first arcuate outer surface which is engaged by said closure tube during said closure stroke to create a second sealed interface between the closure tube and the first jaw” renders claim 6 to be non-complying with the written description requirement because the subject matter is not described in the Specification.  On page 124 paragraph 349 of the Specification, the frame (110210’) of the shaft (110220) is disclosed to comprise a first ridge (110212) and a second ridge (110214), wherein the first ridge and the second ridge are between the frame and the closure tube (110240).  The Specification does not describe the claimed feature in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2 and 4-5 are dependent of claim 1 and include all the same limitations.
Regarding claim 7, the phrase “a ridge which is contacted by said closure tube during said closure stroke to create a sealed interface between said closure tube and said first jaw” renders claim 7 to be non-complying with the written description requirement because the subject matter is not described in the Specification.  On page 124 paragraph 349 of the Specification, the frame (110210’) of the shaft (110220) is disclosed to comprise a first ridge (110212) and a second ridge (110214), wherein the first ridge and the second ridge are between the frame and the closure tube (110240).  The Specification does not describe the claimed feature in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, the phrase “a second ridge which is contacted by said closure tube during said closure stroke to create a second sealed interface between the closure tube and the second jaw” renders claim 9 to be non-complying with the written description requirement because the subject matter is not described in the Specification.  On page 124 paragraph 349 of the Specification, the frame (110210’) of the shaft (110220) is disclosed to comprise a first ridge (110212) and a second ridge (110214), wherein the first ridge and the second ridge are between the frame and the closure tube (110240).  The Specification does not describe the claimed feature in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 12, the phrase “a second annular ridge which is engaged by said closure tube during said closure stroke to create a second sealed interface between the closure tube and the first jaw” renders claim 12 to be non-complying with the written description requirement because the subject matter is not described in the Specification.  On page 124 paragraph 349 of the Specification, the frame (110210’) of the shaft (110220) is disclosed to comprise a first ridge (110212) and a second ridge (110214), wherein the first ridge and the second ridge are between the frame and the closure tube (110240).  The Specification does not describe the claimed feature in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 8 and 10-11 are dependent of claim 7 and include all the same limitations.
Regarding claim 13, the phrase “a protrusion which is contacted by said closure sleeve during said closure stroke to create a sealed interface intermediate said closure tube and said first jaw” renders claim 13 to be non-complying with the written description requirement because the subject matter is not described in the Specification.  On page 124 paragraph 349 of the Specification, the frame (110210’) of the shaft (110220) is disclosed to comprise a first ridge (110212) and a second ridge (110214), wherein the first ridge and the second ridge are between the frame and the closure tube (110240).  The Specification does not describe the claimed feature in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “an annular ridge extending from said first arcuate outer surface which is contacted by said closure tube during said closure stroke to create a sealed interface between said closure tube and said first jaw” renders claim 1 vague and indefinite because it is unclear how the an annular ridge is formed on the first jaw.  Prior to the quoted phrase, the second jaw is disclosed to be moved to a fully-clamped position with the first jaw.  It is unclear how the second jaw can be fully-clamped with the first jaw when an annular ridge is situated around the first jaw.  For examining purposes, the phrase is interpreted as “a ridge extending from said first arcuate outer surface which is contacted by said closure tube during said closure stroke to create a sealed interface between said closure tube and said first jaw”.
Regarding claim 3, the phrase “a second annular ridge extending from said second arcuate outer surface which is contacted by said closure tube during said closure stroke to create a second sealed interface between the closure tube and the second jaw” renders claim 3 vague and indefinite because it is unclear how an annular ridge is formed on the second jaw.  Claim 3 is dependent of claim 1 and claim 1 disclose the second jaw is configured to move to a fully-clamped position with the first jaw.  It is unclear how the second jaw can be fully-clamped with the first jaw when an annular ridge is situated around the second jaw.  For examining purposes, the phrase is interpreted as “a second ridge extending from said second arcuate outer surface which is contacted by said closure tube during said closure stroke to create a second sealed interface between the closure tube and the second jaw”.
Regarding claim 6, the phrase “a second annular ridge extending from said first arcuate outer surface which is contacted by said closure tube during said closure stroke to create a second sealed interface between the closure tube and the first jaw” renders claim 6 vague and indefinite because it is unclear how an annular ridge is formed on the second jaw.  Claim 6 is dependent of claim 1 and claim 1 disclose the second jaw is configured to move to a fully-clamped position with the first jaw.  It is unclear how the second jaw can be fully-clamped with the first jaw when a second annular ridge is situated around the first jaw.  For examining purposes, the phrase is interpreted as “a second ridge extending from said first arcuate outer surface which is contacted by said closure tube during said closure stroke to create a second sealed interface between the closure tube and the first jaw”.
Claims 2 and 4-5 are dependent of claim 1 and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-7, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over reference Tsuruta et al. (5389098) in view of reference Faller et al. (2016/0030076).
Regarding claim 1, Tsuruta et al. disclose a surgical instrument comprising:
a first jaw (3) comprising a first proximal end (see figure 2 below), a first distal end (see figure 2 below), and a first arcuate outer surface (see figure 2 below);
a second jaw (4) comprising a second proximal end (see figure 2 below), a second distal end (see figure 2 below), and a second arcuate outer surface (see figure 2 below),
wherein the second proximal end (see figure 2 below) is rotatably connected to said first proximal end (see figure 2 below) such that said second jaw (4) is rotatable relative to the first jaw (3) between an open position and a fully-clamped position; and
a closure tube (9) comprising a distal end (see figure 2 below) configured to slide relative to the first jaw (3) and contact said second jaw (4) when said closure tube (9) is moved distally through a closure stroke to move said second jaw (4) from said open position to fully-clamped position.
(Figures 1-6 and Column 7 lines 33-35, Column 8 lines 21-30) 
However, Tsuruta et al. do not disclose an ridge extending from the first arcuate outer surface.
Faller et al. disclose a surgical instrument (10) comprising: a first jaw (66); a second jaw (164) that is rotatable relative to the first jaw (66); and a closure tube (158), wherein the first jaw (66) comprises an ridge (131) extending from the outer surface which is contacted by said closure tube (158) during said closure stroke to create a sealed interface between the closure tube (158) and the first jaw (66). (Figures 3-4 and Page 5 paragraph 64, 65)
[AltContent: textbox (Distal End)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Distal End)][AltContent: arrow][AltContent: textbox (Second Proximal End)][AltContent: textbox (First Distal End)][AltContent: textbox (First Proximal End)][AltContent: textbox (Tsuruta et al.)]
    PNG
    media_image1.png
    220
    502
    media_image1.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the first jaw of Tsuruta et al. by incorporating the ridge as taught by Faller et al., since page 5 paragraph 65 of Faller et al. states such a modification would help resist fluid entry into the elongated shaft.
Regarding claim 3, Tsuruta et al. modified by Faller et al. disclose the claimed invention as stated above but do not disclose a second ridge extending from said second arcuate outer surface.
It would have been obvious to the person of ordinary skill in the art to situate the ridge around the first and second jaw, since it has been held that rearranging parts of an invention involves only routine skill in the art. [MPEP 2144.04 (VI-C)]  On page 124 paragraph 349 of the Specification, the frame of the shaft is disclosed to comprise a first ridge and a second ridge, wherein the first ridge and the second ridge are between the frame and the closure tube.  The Specification does not provide any criticality for having a second ridge extending from the second jaw.
When situating the ridge around the first and second jaw, the portion of the ridge on the first jaw is interpreted as the first ridge and the portion on the second jaw is interpreted as the second ridge.
Regarding claim 6, Tsuruta et al. modified by Faller et al. disclose the claimed invention as stated above but do not disclose a second ridge extending from said first arcuate outer surface.
It would have been obvious to the person of ordinary skill in the art to have to add a second ridge on the first jaw, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  [MPEP 2144.04 (VI-B)]  On page 124 paragraph 349 of the Specification, the frame of the shaft is disclosed to comprise a first ridge and a second ridge, wherein the first ridge and the second ridge are between the frame and the closure tube.  The Specification does not provide any criticality for having a second ridge extending from the first jaw.
Regarding claim 7, Tsuruta et al. disclose a surgical instrument comprising:
a first jaw (3) comprising a first proximal end (see figure 2 above), a first distal end (see figure 2 below), and a first outer surface (see figure 2 above);
a second jaw (4) comprising a second proximal end (see figure 2 above), a second distal end (see figure 2 above), and a second outer surface (see figure 2 above),
wherein the second proximal end (see figure 2 above) is rotatably connected to said first proximal end (see figure 2 above) such that said second jaw (4) is rotatable relative to the first jaw (3) between an open position and a clamped position; and
a closure tube (9) comprising a distal end (see figure 2 above) configured to slide relative to the first jaw (3) and contact said second jaw (4) when said closure tube (9) is moved distally through a closure stroke to move said second jaw (4) from said open position to clamped position.
(Figures 1-6 and Column 7 lines 33-35, Column 8 lines 21-30)
However, Tsuruta et al. do not disclose a ridge extending from the first outer surface.
Faller et al. disclose a surgical instrument (10) comprising: a first jaw (66); a second jaw (164) that is rotatable relative to the first jaw (66); and a closure tube (158), wherein the first jaw (66) comprises an ridge (131) extending from the outer surface which is contacted by said closure tube (158) during said closure stroke to create a sealed interface between the closure tube (158) and the first jaw (66). (Figures 3-4 and Page 5 paragraph 64, 65)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the first jaw of Tsuruta et al. by incorporating the ridge as taught by Faller et al., since page 5 paragraph 65 of Faller et al. states such a modification would help resist fluid entry into the elongated shaft.
Regarding claim 9, Tsuruta et al. modified by Faller et al. disclose the claimed invention as stated above but do not disclose a second ridge extending from said second outer surface.
It would have been obvious to the person of ordinary skill in the art to situate the ridge around the first and second jaw, since it has been held that rearranging parts of an invention involves only routine skill in the art. [MPEP 2144.04 (VI-C)]  On page 124 paragraph 349 of the Specification, the frame of the shaft is disclosed to comprise a first ridge and a second ridge, wherein the first ridge and the second ridge are between the frame and the closure tube.  The Specification does not provide any criticality for having a second ridge extending from the second jaw.
When situating the ridge around the first and second jaw, the portion of the ridge on the first jaw is interpreted as the first ridge and the portion on the second jaw is interpreted as the second ridge.
Regarding claim 12, Tsuruta et al. modified by Faller et al. disclose the claimed invention as stated above but do not disclose a second ridge extending from said first outer surface.
It would have been obvious to the person of ordinary skill in the art to have to add a second ridge on the first jaw, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  [MPEP 2144.04 (VI-B)]  On page 124 paragraph 349 of the Specification, the frame of the shaft is disclosed to comprise a first ridge and a second ridge, wherein the first ridge and the second ridge are between the frame and the closure tube.  The Specification does not provide any criticality for having a second ridge extending from the first jaw.
Regarding claim 13, Tsuruta et al. disclose a surgical instrument comprising:
a first jaw (3) comprising a first proximal end (see figure 2 above), a first distal end (see figure 2 below), and a first outer surface (see figure 2 above);
a second jaw (4) comprising a second proximal end (see figure 2 above), a second distal end (see figure 2 above), and a second outer surface (see figure 2 above),
wherein the second proximal end (see figure 2 above) is rotatably connected to said first proximal end (see figure 2 above) such that said second jaw (4) is rotatable relative to the first jaw (3) between an open position and a fully-clamped position; and
a closure sleeve (9) comprising a distal end (see figure 2 above) configured to slide relative to the first jaw (3) and contact said second jaw (4) when said closure sleeve (9) is moved through a closure stroke to move said second jaw (4) from said open position to clamped position.
(Figures 1-6 and Column 7 lines 33-35, Column 8 lines 21-30)
However, Tsuruta et al. do not disclose a ridge extending from the first outer surface.
Faller et al. disclose a surgical instrument (10) comprising: a first jaw (66); a second jaw (164) that is rotatable relative to the first jaw (66); and a closure tube (158), wherein the first jaw (66) comprises an ridge (131) extending from the outer surface which is contacted by said closure tube (158) during said closure stroke to create a sealed interface between the closure tube (158) and the first jaw (66). (Figures 3-4 and Page 5 paragraph 64, 65)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the first jaw of Tsuruta et al. by incorporating the ridge as taught by Faller et al., since page 5 paragraph 65 of Faller et al. states such a modification would help resist fluid entry into the elongated shaft.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over reference Tsuruta et al. (5389098) in view of reference Faller et al. (2016/0030076) as applied to claims 1 and 7 respectively, and further in view of reference Shelton, IV et al. (8701958)(referred to as Shelton).
Regarding claim 2, Tsuruta et al. modified by Faller et al. disclose the claimed invention as stated above but do not disclose a replaceable staple cartridge.
Shelton disclose a surgical instrument comprising a first jaw (212, 238) and a second jaw (234), wherein the first jaw (212) comprises a replaceable staple cartridge (212) situated in a staple cartridge channel (238). (Figure 12-14 and Column 6 lines 63-67)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the first jaw of Tsuruta et al. by incorporating the replaceable staple cartridge as taught by Shelton, since column 16 lines 48-57 of Shelton states such a modification would allow for cleaning and recondition of the surgical instrument.
Regarding claim 8, Tsuruta et al. modified by Faller et al. disclose the claimed invention as stated above but do not disclose a replaceable staple cartridge.
Shelton disclose a surgical instrument comprising a first jaw (212, 238) and a second jaw (234), wherein the first jaw (212) comprises a replaceable staple cartridge (212) situated in a staple cartridge channel (238). (Figure 12-14 and Column 6 lines 63-67)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the first jaw of Tsuruta et al. by incorporating the replaceable staple cartridge as taught by Shelton, since column 16 lines 48-57 of Shelton states such a modification would allow for cleaning and recondition of the surgical instrument.

Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over reference Tsuruta et al. (5389098) in view of reference Faller et al. (2016/0030076) as applied to claims 1 and 7 respectively above, and further in view of reference Main et al. (5333773).
Regarding claim 4, Tsuruta et al. modified by Faller et al. disclose the claimed invention as stated above but do not disclose the ridge is composed of a plastic material.
Main et al. disclose a surgical instrument comprising a ridge (600) configured to create a sealed interface, wherein the ridge (600) is composed of elastomeric material.  (Figure 45 and Column 20 lines 36-52)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the ridge of Faller et al. by incorporating the elastomeric material as taught by Main et al., since column 20 lines 50-52 of Main et al. states such a modification would prevent any compressed air from entering into the elongated shaft.
Elastomeric material is understood to fall into a group of pliable polymeric, or plastic, material that is include artificial and natural rubber.  Therefore, Tsuruta et al. modified by Faller et al. and Main et al. are interpreted to disclose the ridge is composed of plastic material.
Regarding claim 5, Tsuruta et al. modified by Faller et al. and Main et al. disclose the ridge (Faller et al. – 131) is composed of an elastomeric material which is resiliently deflected by said closure tube (Tsuruta et al. – 9) when said closure tube (Tsuruta et al. – 9) engages said ridge (Faller et al. – 131). (Main et al. – Column 20 lines 36-52)
Regarding claim 10, Tsuruta et al. modified by Faller et al. disclose the claimed invention as stated above but do not disclose the ridge is composed of a plastic material.
Main et al. disclose a surgical instrument comprising a ridge (600) configured to create a sealed interface, wherein the ridge (600) is composed of elastomeric material.  (Figure 45 and Column 20 lines 36-52)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the ridge of Faller et al. by incorporating the elastomeric material as taught by Main et al., since column 20 lines 50-52 of Main et al. states such a modification would prevent any compressed air from entering into the elongated shaft.
Elastomeric material is understood to fall into a group of pliable polymeric, or plastic, material that is include artificial and natural rubber.  Therefore, Tsuruta et al. modified by Faller et al. and Main et al. are interpreted to disclose the ridge is composed of plastic material.
Regarding claim 11, Tsuruta et al. modified by Faller et al. and Main et al. disclose the ridge (Faller et al. – 131) is composed of an elastomeric material which is resiliently deflected by said closure tube (Tsuruta et al. – 9) when said closure tube (Tsuruta et al. – 9) engages said ridge (Faller et al. – 131). (Main et al. – Column 20 lines 36-52)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        June 2, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731